 PHILLIPS PRODUCTS CO.Phillips Products Co., Inc. and Tool and Die MakersLodge No. 113, International Association of Ma-chinists and Aerospace Workers AFL-CIO, Peti-tioner. Case 13-RC- 14123January 19, 1978DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn September 17, 1976, the Regional Director forRegion 13 issued his Decision and Order in theabove-entitled proceeding. The Regional Directorconcluded that the unit of tool repair and mainte-nance employees sought by the Petitioner at theEmployer's Bartlett, Illinois, plastic products manu-facturing plant does not constitute a "functionallycoherent group of homogeneous employees who havea common special interest in bargaining," and that"any separate community of interest which theseskilled employees might enjoy has been largelysubmerged by the broader community of interestthey share with other employees." He thereforeordered dismissal of the petition.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Petitionerfiled a timely request for review with a supportingbrief, and the Employer filed a timely statement inopposition. By telegraphic order dated October 28,1976, the Board granted the request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record, includ-ing the Petitioner's brief on review and the Employ-er's statement in opposition, and concludes, contraryto the Regional Director, that the Employer's main-tenance and toolroom employees constitute an ap-propriate unit for the purposes of collective bargain-ing.The Employer has 165 production employees, 12maintenance employees, 5 toolroom employees, and35 warehouse employees. The maintenance andtoolroom departments are located in fenced-off areasacross an aisle from each other and separated fromthe production area by a cinder block wall. The partscrib, which contains tools and parts used primarilyby tool repair and maintenance employees, is locatedin the maintenance department. The maintenanceand toolroom employees supply most of their ownsmall tools having a value ranging from $1,000 to$3,000.234 NLRB No. 71The maintenance employees are responsible formachine maintenance and repair, as well as generalplant maintenance. They also install new machinery.The maintenance employees spend the majority oftheir time in repair and maintenance on the produc-tion floor. The toolroom employees are primarilyengaged in mold repair and fabrication and spendthe majority of their time in the tool repair depart-ment.Tool repair and maintenance employees have thehighest skills at the plant and receive the highestwages. The more skilled maintenance employeesmust have a working knowledge of mechanics,electricity, and hydraulics and the more skilledtoolroom employees must have a working knowledgeof the construction of plastic molds and the generalproperties of plastics. No formal education or train-ing apprenticeship program, however, is required formaintenance or tool repair jobs. The maintenanceand toolroom employees have obtained these skillsfrom experience. Occasionally, maintenance depart-ment employees are sent to seminars to keep abreastof advanced techniques on new machine technology.The chief operators in the production departmentmay assist maintenance employees and performminor machine maintenance, but basically the pro-duction employees do not perform skilled mainte-nance work and the maintenance employees do notengage in production.The plant operates on three shifts. Supervisionduring the day shift is along departmental lines. Onthe evening and night shifts all employees, includingthe maintenance and tool repair employees, areunder production supervisors, who may frequentlychange their assignments, but who assert only mini-mal supervision and direction over the maintenanceand toolroom employees in the performance of theirjobs.Job interchange is minimal. Seniority is bothdepartmental and plantwide. Wages, fringe benefits,and conditions of employment are uniform. Monthlyplantwide meetings are held for all hourly andsalaried employees, and periodic meetings are heldwhich are limited to departmental personnel only.Petitioner seeks to represent only maintenance andtoolroom employees and there is no relevant bargain-ing history on a broader basis.We find, contrary to the Regional Director, thatnotwithstanding the presumptive appropriateness ofthe plantwide unit which the Employer claims as theonly appropriate unit, in the instant circumstances aunit of the maintenance and toolroom employees,which is the only unit the Petitioner seeks torepresent, may also constitute an appropriate bar-gaining unit. In so doing, we adhere to our policy, setforth in American Cyanamid Company, 131 NLRB323 DECISIONS OF NATIONAL LABOR RELATIONS BOARD909 (1961), of finding separate maintenance depart-ment units appropriate in the absence of a morecomprehensive bargaining history, where the facts ofthe case demonstrate that the maintenance employ-ees involved have the requisite community of inter-est.' Here the salient facts are virtually identical withthose in American Cyanamid, as indicated by thefollowing excerpt from the Board's decision in thatcase (131 NLRB 910):The record in this case fails to establish that theEmployer's operation is so integrated, as allegedherein, that maintenance has lost its identity as afunction separate from production, and thatmaintenance employees are not separately identi-fiable. On the contrary, the maintenance employ-ees requested by the Council are established inseparate departmental sections and have theirown supervision. They perform the varied mainte-nance work for the entire plant exercising theparticular skills required by this function. Suchwork is frequently accomplished in groups, some-times in conjunction with production workers inI Verona Dyestuff Division, Mobay Chemical Corporation, 225 NLRB1159, fn. 6 (1976). As further stated in that case, the fact that some of thethe area involved. However, the function per-formed by production workers in such circum-stances is incidental to the preparation of theequipment for the repairs made by the mainte-nance employees. While minor adjustments aremade by some production workers on their ownmachinery this is incidental to their productionoperation.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All tool room and maintenance employees at theEmployer's Bartlett, Illinois, injection moldedplastic flower pot manufacturing plant, excludingoffice clerical employees, professional employees,guards, all other employees, and supervisors asdefined in the Act.[Direction of Election and Excelsior footnote omit-ted from publication.]maintenance employees are occasionally under production supervision oncertain shifts does not militate against such a unit finding.324